DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "300, 310, 400, 410, 500, 510, 600, 610" have all been used to designate the threaded insert.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as discussed above with respect to the drawing numerals, the reference numerals for the single embodiment of the insert (201; Fig.1) are different on pages 12-17 of the specification and Figures 2-6 (300,400,500,600).  It is not understood why different numerals are used for the same structure (threads in Fig.1 - 217, in Fig. 2 - 318, etc), if indeed the Figures 2-6 correspond to the same embodiment of the insert (201) shown in Fig.1
Appropriate correction is required.

Claim Objections
Claims 5, 14, 15 are objected to because of the following informalities:  
In claim 5, line 3, before “first through hole” insert –the— for clear antecedent basis.  
In claim 14, line 3, “a locking bolt” appears to be the same structure as the “detachable locking bolt” of claim 1 and thus should recite “the detachable locking bolt—(as is recited in claim 15, line 1).
In claim 15, line 4, delete “by engaging” (second occurrence) as this is redundant. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowed.
As discussed in co-pending and allowed application 17/608262, the prior art of record fails to teach the subject matter of independent claim 1, specifically the bolded language in A device for locking the wheel of a vehicle, comprising: a main module adapted to be attached to the wheel, and configured to cover nuts or bolts for attaching the wheel to the vehicle; an insert structure comprising an upper part and a lower part, wherein the upper part is rotatably joined to the lower part by an axial joint, wherein the insert structure is transferable from an open position to a closed position upon rotation of said upper part around said axial joint; wherein the insert structure in said open position is adapted for insertion in the wheel concentrically to the axis of rotation of the wheel and wherein the insert structure in said closed position is adapted for fixating the insert structure in said wheel upon transfer to the closed position after insertion in the wheel, a center bolt adapted to be connected through the main module to the lower part of the insert structure by threading, and a locking mechanism comprising at least a detachable locking bolt adapted to be arranged in a locking state in which the locking mechanism prevents the center bolt from rotating relative the main module, and in an open state in which the locking mechanism allows the center bolt to rotate relative the main module. The 17/608262 application discloses inner (lower) and outer (upper) insert parts (10a,b) but does not teach or suggest that they are rotatably joined by an axial joint (pivot structure) to provide the newly claimed method of use.
Accordingly, claims 1-15 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675